              Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 1 of 26




                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. KLINE,                                          )
                                                          )
                                         Plaintiff,       )   CIVIL ACTION
                  v.                                      )
                                                          )   No. _____________________
DELLA SMITH,                                              )
                                                          )
                                       Defendant.         )


                                     NOTICE OF REMOVAL

         Defendant Della Smith (“Smith” or “Defendant”), pursuant to 28 U.S.C. §§ 1331, 1367,

1441(a), and 1446, with full reservation of all defenses, hereby removes this action from the

Court of Common Pleas, Mifflin County, Pennsylvania, to the United States District Court for

the Middle District of Pennsylvania. In support of this Notice of Removal, Smith states as

follows:

  I.     Background

         1.       On September 3, 2020, Plaintiff Robert D. Kline (“Kline”) filed a Complaint in

the Court of Common Pleas, Mifflin County, Pennsylvania, Case No. CV-2020-815 (the

“Complaint”) against Smith. A true and correct copy of the Complaint and other papers in

Smith’s possession are attached hereto as Exhibit “A”.

         2.       The suit is based on alleged violations of the Driver’s Privacy Protection Act, 18

U.S.C. § 2721, et seq. (“DPPA”) and the Telephone Consumer Protection Act, 47 U.S.C. § 227,

et seq. (“TCPA”) and its implementing regulations, as well as claims for trespass to chattel for

alleged wear and tear on Kline’s phone and invasion of privacy/seclusion for allegedly calling

Kline.




                                                      1
21071213v1
             Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 2 of 26




       3.        Smith was never properly served with the Complaint or any other documents.

However, on October 7, 2020, Smith’s employer notified Smith’s counsel of an “Important

Notice” it received in the mail, which was addressed to Smith. See Exhibit “B”. Smith’s

counsel then researched the underlying Pennsylvania state court case and obtained a copy of the

Complaint from the state court. Smith expressly reserves the right to challenge the sufficiency of

service of process and likewise assert any other defenses she has to the Complaint after removal.

       4.        The “Important Notice” received by Smith’s employer, which was not properly

served on Smith, states that Smith must file her defenses or objections to the Complaint by

October 12, 2020. The parties agreed to stay any action on that deadline pending attempts to

resolve this matter, which were unsuccessful.

       5.        Smith now timely removes this action to this Court.

 II.   Basis for Jurisdiction

       6.        This Court has jurisdiction over this removed action pursuant to 28 U.S.C. §§

1331 and 1441(a). This action could have been originally filed in this Court pursuant to 28

U.S.C. § 1331, as this Court has original jurisdiction over all civil actions arising under the

“Constitution, laws, or treaties of the United States.”

       7.        Kline’s Complaint asserts violations of a federal law, namely the DPPA and

TCPA. See generally Ex. A. Notably, the Supreme Court of the United States in Mims v. Arrow

Financial Services LLC, 132 S. Ct. 740, 747-53 (2012), addressed the issue of whether the

federal district courts have jurisdiction over TCPA claims, holding that such a claim is, in fact,

one that “arises under” the laws of the United States. As such, this Court has federal question

jurisdiction over this matter.




                                                  2
21071213v1
             Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 3 of 26




       8.        Indeed, pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be removed by

the defendant or the defendants, to the district court of the United States for the district and

division embracing the place where such action is pending.” Thus, this Court has federal

question jurisdiction.

       9.        Based upon the foregoing, this Court has federal question jurisdiction over this

action and venue is proper in this Court for purposes of removal.

       10.       The Court also has supplemental jurisdiction over any state law claims asserted by

Kline, pursuant to 28 U.S.C. § 1367, as those claims are so related to the DPPA and TCPA

claims over which the Court has original jurisdiction that it forms part of the same case or

controversy under Article III of the United States Constitution.

III.   Rule of Unanimity

       11.       The requirement that all Defendants consent to and join a notice of removal in

order for it to be effective is referred to as the “rule of unanimity.” The “rule of unanimity” has

been codified as 28 U.S.C. § 1446(b)(2)(A), which provides that “[w]hen a civil action is

removed solely under section 1441(a), all defendants who have been properly joined and served

must join in or consent to the removal of the action.”

       12.       Smith is the only Defendant in this action and files this Notice of Removal.

Accordingly, the rule of unanimity is satisfied.

 IV.   Notice Given

       13.       Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will be promptly served on Kline, and a copy will be promptly filed with the

Prothonotary of the Court of Common Pleas, Mifflin County, Pennsylvania.



                                                   3
21071213v1
             Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 4 of 26




  V.    Removal is Timely Filed

        14.      This Notice has been timely filed within thirty (30) days of Smith receiving a

copy of the Complaint on October 7, 2020, as required by 28 U.S.C. § 1446(b)(2).

 VI.    Pleadings and Process

        15.      Although Smith was not properly served with process, including the Complaint,

Smith has attached to this Notice of Removal as Exhibit A the Complaint and all documents her

employer received in an effort to fully comply with 28 U.S.C. § 1446(a).

VII.    Venue

        16.      Pursuant to 28 U.S.C. § 1441(a), venue in this District Court is proper for

purposes of removal because this action is currently pending in the Court of Common Pleas,

Mifflin County, Pennsylvania, which is in the same District as the United States District Court

for the Middle District of Pennsylvania.

VIII.   Non-Waiver of Defenses

        17.      Nothing in this Notice shall be interpreted as a waiver or relinquishment of

Smith’s rights to assert any defense or affirmative matter, including, without limitation, motions

to dismiss pursuant to Federal Rule of Civil Procedure 12.

        ACCORDINGLY, pursuant to 28 U.S.C. §§ 1331, 1367, 1441(a), and 1446, this Court

has jurisdiction over this matter, and Defendant Della Smith hereby removes this action from the

Court of Common Pleas, Mifflin County, Pennsylvania, to this Court.




                                                4
21071213v1
             Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 5 of 26




Dated: November 4, 2020

                                               /s/ Bryan M. Shay
                                               Bryan M. Shay, Esq.
                                               PA Bar No. 205953
                                               bshay@PostSchell.com
                                               POST & SCHELL, P.C.
                                               Four Penn Center, 13th Floor
                                               1600 John F. Kennedy Blvd.
                                               Philadelphia, PA 19103
                                               Telephone: 215-587-1182
                                               Facsimile: 215-320-4876

                                               Jeffrey A. Backman, Esq.
                                               Florida Bar No. 662501
                                               jeffrey.backman@gmlaw.com
                                               (Pro Hac Vice Application Forthcoming)
                                               GREENSPOON MARDER LLP
                                               200 East Broward Boulevard, Suite 1800
                                               Fort Lauderdale, Florida 33301
                                               Telephone: 954.491.1120
                                               Facsimile: 954.343.6958
                                               Attorneys for Defendant




                                           5
21071213v1
             Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 6 of 26




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served by

email and U.S. first class mail on this 4th day of November, 2020, to the Plaintiff at the

following:

Robert D. Kline
2256 Fairview Road
McClure, PA 17841
rob@eawireless.com


                                                       /s/ Bryan M. Shay
                                                       Bryan M. Shay, Esq.




                                            6
21071213v1
Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 7 of 26




      EXHIBIT
        A
    Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 8 of 26



Robert D. Kline,                      )   IN THE COURT OF COMMON
                                      )   PLEAS, MIFFLIN CO, PA
        PLAINTIFF                     )   CIVIL ACTION - LAW
                                      )   NO. CV -2020- 815
        V.                            )
                                      )
Della Smith,                          )
                                      )
        DEFENDANT                     )                      o-c
                                                                          02.
                                                                          -o
                                                                           03

                                                                LJ    \


                                                                 co




                      PLAINTIFF’S COMPLAINT




PLAINTIFF                                    DEFENDANT


Robert D. Kline                           Della Smith c/o
2256 Fairview Road                        Protect My Car
McClure, PA 17841                         570 Carillon Parkway, Ste. 300
570-658-3448                              Saint Petersburg, FL 33716
     Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 9 of 26



Robert D. Kline,                               )   IN THE COURT OF COMMON
                                               )   PLEAS, MIFFLIN CO, PA
        PLAINTIFF                              )   CIVIL ACTION - LAW *
                                               )   NO. CV -2020- 815
        V.                                     )
                                               )
                                                                                 fO
Della Smith,                                   )                                 C££>
                                               )                                 <y>
        DEFENDANT                              )                       70 O      m
                                                                            •)   •ns
                                                                                   i
                                                                        O         CO

                                                                                   ~XJ
                                                                                   zffi
                                                                                   !S>



                                      Notice

     You have been sued in court. If you wish to defend against the claims set
forth in the following pages, you must take action within twenty (20) days after
this complaint and notice are served, by entering a written appearance personally
or by attorney and filing in writing with the court your defenses or objections to
the claims set forth against you. You are warned that if you fail to do so the case
may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the complaint or for any
other claim or relief requested by the plaintiff. You may lose money or property or
other rights important to you.
    YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IfV<OU
DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET
FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION
ABOUT HIRING A LAWYER.

   IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT
MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED^
FEE OR NO FEE.                                             S

                        MIDPENN LEGAL SERVICES
                   3 WEST MONUMENT SQUARE, SUITE 303
                          LEWISTOWN, PA 17044
                             (717) 248-3099
    Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 10 of 26



Robert D. Kline,                                 )   IN THE COURT OF COMMON
                                                 )   PLEAS, MIFFLIN CO, PA
         PLAINTIFF                               )   CIVIL ACTION-LAW
                                                 )   NO. CV-2020- 815
         V.                                      )
                                                 )   JURY TRIAL DEMANDED
Della Smith,                                     )
                                                 )                                                     ■
                                                                              -y
         DEFENDANT                               )                       i ^ ",
                                                                          :        ~t-,       oO
                                                                          SO                  €3




                                                                                                  3 p H 2* 5 1
                                                                                    ' { '‘1


                                                                                   c;j ""     .
                           PLAINTIFF’S COMPLAINT

                      FACTS COMMON TO ALL COUNTS


       COMES NOW, Plaintiff Robert D. Kline pro se who files this complaint
and avers as follows:


    1. Plaintiff, Robert D. Kline, is an adult individual who at all times relevant

herein has a residence at 2256 Fairview Road, McClure, PA 17841.

    2. Defendant, Della Smith, is a salesperson for Protect My Car, LLC and/or

Advanced Marketing      & Processing,         Inc. selling warranties/vehicle service

contracts on vehicles and was served with process at 570 Carillon Parkway, Ste.
                                         i.



300, Saint Petersburg, FL 33716.

    3.   Plaintiff, upon information and belief, hereby alleges that at all times

mentioned herein Defendant obtained vehicle identification information on

prospective clients from Pennsylvania Department of Motor Vehicles in violation

of 18 U.S. Code §2721 et seq. to generate leads to sell said warranties/vehicle

service contracts via use of the telephone.
     Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 11 of 26



    4. Plaintiff believes and therefore avers that Defendant is engaged in, inter

alia, illegal telemarketing of said warranties/vehicle service contracts by using

“automatic telephone device services” (ATDS) to call prospective clients’ phones

either directly and/or coupled with prerecorded messages (robo calls), through

agents and/or subcontractors without the prospects expressed written expressed

permission.

    5. The initial phone call placed by Defendant, her agents, subcontractors or

employees to Plaintiff utilized ("ATDS") technology as defined by 47 U.S.C. §227

(a)(1).                  *

    6. More specifically Plaintiff believes and therefore avers that Defendant’s

ATDS has the capacity—(1) to store numbers to be called or (2) to produce

numbers to be called, using a random or sequential number generator—and to

dial such numbers automatically (even if the system must be turned on or

triggered by a person) which enabled the Defendants to make automatic calls to

potential clients.

    7.    Such activities described herein are done in violation of 47 U.S.C. 227 et

seq. which is commonly known as the Telephone Consumer Protection Act

("TCPA").

    8. Plaintiff avers upon information and belief, since Defendant supports and

has a conspiratorial working relationship with various people in her illegal

telemarketing campaign to include other agents which she knows regularly use

illegal phone solicitation with the use of ATDS machines and prerecorded calls to

cell phones, all of which are done without permission of the person called, she
    Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 12 of 26



has knowingly and willfully engaged in activities that are illegal under the TCPA.

    9. Given the averments expressed in Paragraph (8) above, Defendant has

aided and abetted other agent’s illegal actions and, therefore, to the extent

legally cognizable, she accepts personal liability as well as vicarious liability for

those people, employees or agents who assist her in telemarketing her

warranties/vehicle service contracts in violation of the TCPA.

    10. Plaintiff avers that he has never given his expressed written permission

for Defendant or her agents to call him at any time prior to the filing of this

Complaint.

    11.    When Congress enacted the TCPA, they found, inter alia, that

automated calls and prerecorded messages are a "nuisance," and an "invasion

of privacy," and that the subscriber may have to pay for each call.

    12. Plaintiff avers that the TCPA legislation was enacted to suppress illegal

telemarketing calls that are like the call that is pleaded herein as well as punish

those who make them by allowing a private right of action that provides a

statutory fine for the benefit of those affected.

    13. Defendant or her agent’s phone call constitute a call that was not for

emergency purposes as illuminated in the exceptions section of 47 U.S.C. §227

et seq.

    14. The phone call described herein, which was generated by Defendant

and/or her agents to Plaintiff’s cell phone specifically violated 47 U. S. C.

§227(b)(1)(A)(iii) and was a ATDS phone call.

    15.   Upon information-and belief Plaintiff avers that he is not able to find
    Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 13 of 26



Defendant registered as telemarketers in the Commonwealth of Pennsylvania as

required by The Pennsylvania Telemarketing Registration Act 73 P.S. §§2241 -

2249 (“the Act”).

    16.   The Act provides at § 2243(c), inter alia, that failure to register as
                          e>
required by the act constitutes a misdemeanor of the second degree.

    17. Plaintiff avers that he and Defendant are persons as defined by 47 U. S.

C. §153(39).

       COUNT I - WILLFUL VIOLATION OF 47 U. S. C. §227(b)(1)(A)(iii)

    18. Plaintiff incorporates by reference each proceeding and succeeding'

paragraph as though fully set forth herein.

    19. On August 20, 2020 at approximately 4:56 PM Eastern Standard Time

Plaintiff answered his cell phone 717-242-2805 and received an ATDS type call

from 717-862-4479.

    20. When Plaintiff answered his phone from the call described in Paragraph

19 above he heard dead air followed by a blip after which an agent for Defendant

answered and indicated he could provide automobile warranties and would pass

the Plaintiff’s call to the underwriting department and then Defendant answered.

    21. Defendant offered, inter alia, a vehicle warranty to Plaintiff and provided

the number of 800-291-0981 which was said to be a customer service line of

Protect My Car, LLC who she said she worked for.

    22. The above referenced call was a telemarketing call made without

expressed written permission of Plaintiff as required by the TCPA and Defendant,

by violating the TCPA through her agents and engaging in activities that are
     Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 14 of 26



beyond the scope of her duties, has assumed personal liability for all ultra vires

actions as they are not protected by any corporate liability umbrella.

    23. Plaintiff has suffered concrete injury in fact because the call of the

Defendants and their agents caused him to have to stop what he was doing and

spend time to investigat#;'who or what entity was repeatedly calling him in an
                        vV ■,
effort to get it stopped. As further injury, the Plaintiff’s cell phone battery capacity

was diminished as well • as the storage memory and he was therefore

dispossessed of the legitimate use of his phone.

    24. Since calling the Plaintiff as described under Count I was made without

written expressed permission of Plaintiff and was a telemarketing/ATDS call,

Defendant has violated 47 U.S.C. 227 et seq. which entitles the Plaintiff to

statutory damages of $500.00.

    25.   Plaintiff avers that the call referenced herein this Count I was made

knowingly and willfully without proper safeguards as required by the TCPA and

that he is therefore entitled to $1500.00 per call for each call in violation of the

TCPA.

    26. Plaintiff avers that he was not a customer of Defendant at any time prior

to said ATDS phone call.

    WHEREFORE, PLAINTIFF demands judgment against Defendant in the

amount of One Thousand Five Hundred Dollars ($1,500.00) plus the costs of this

action for the violations of the TCPA as illuminated herein this Count.

                         COUNT II - TRESPASS TO CHATTELS
                            •>   * *,
    27. Plaintiff incorporates. by reference each proceeding and succeeding
     Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 15 of 26



paragraph as though fully set forth herein.

    28.   Plaintiff, not the Defendant, pays money to AT&T for the cell phone

services and the various phone calls he makes or receives ("his calling plan")

and, therefore, his calling plan and use of his cell phone for all purposes herein

are his personal property to be used as only he sees fit.

    29. The phone call, which is identified and described in C5tjnt 1, was made

illegally by or through Defendant or her agents to Plaintiff which was unwanted

and unsolicited by Plaintiff and thus it illegally wears the battery and consumes

memory of his cell phone causing concrete injury in fact.

    30. Plaintiff avers that, since said phone service described above is for all

purposes herein Plaintiff's personal property to use as he sees fit and

Defendant’s and/or her agent’s calls to Plaintiff were made without his

permission, the Defendant is liable for trespass to chattels.

    31. Plaintiff avers that he has had his property damaged by Defendant and

thus he is entitled to seek money damages from Defendant in the amount of One

Dollar ($1.00) for the call described herein.

    WHEREFORE, PLAINTIFF demands judgment against Defendant in the

amount of One Dollar ($1.00) plus the costs of this action.

                                     COUNT III

              Willful Violation of the TCPA “Do-Not-Call Policy”
                      Requirement, 47 C.F.R. 64.1200(d)(1)


    32. Plaintiff incorporates by reference each proceeding and succeeding

paragraph as though fully set forth herein.
    Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 16 of 26



    33. Plaintiff has made request of Defendant to obtain a copy the written “Do-

Not-Call Policy” as provided for at 47 C.F.R. 64.1200(d)(1).

    34.   Plaintiff avers that more specifically that the Federal Communications

Commission (FCC) has stated that no person or entity shall initiate any call for

telemarketing purposes to a residential telephone subscriber unless such person

or entity has instituted procedures for maintaining a list of persons who request

not to receive telemarketing calls made by or on behalf of that person or entity.

    35. Plaintiff avers that the above described FCC regulation further requires

that, inter alia, persons or entities making calls for telemarketing purposes must

have a written policy, available upon demand to be provided to people or entities

that may request a copy of the policy.

    36. To date Plaintiff has not been provided any written policy and therefore

Plaintiff concludes that none exists which is a violation of the TCPA.

    37. Plaintiff avers that 47 U.S.C. § 227(c)(5) provides a private right of action

for claims premised on violations of the TCPA implementihg regulations

promulgated pursuant to 47 U.S.C. §§ 227(c)(1)-(4) as well as the applicable

sections of the Code of Federal Regulations that relate to the TCPA.

    38. Plaintiff believes and therefore avers that, since Defendant did not send

Plaintiff a copy of said policy because she does not maintain any and thus her

failure to do so is a willful violation of the 47 C.F.R. 64.1200(d)(1) as described

herein this Count.

    39. Plaintiff avers1 that he is entitled to $1500.00 damages under the TCPA

because the violation, described in this Count is a willful violation which violates
    Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 17 of 26



47 C.F.R. 64.1200(d)(1).

    WHEREFORE, PLAINTIFF demands judgment against Defendant in the

amount of One Thousand Five Hundred Dollars ($1,500.00) plus the costs of this

action for the violation of the TCPA as illuminated herein this Count.

                                   COUNT IV
                   VIOLATION OF DPPA (18 U.S.C. § 2721 ET. SEQ.)


    40. Plaintiff incorporates by reference each proceeding and succeeding

paragraph as though fully set forth herein.

    41. Defendant is in the.business of the telemarketing of vehicle after market

warranties/vehicle service contracts which require sales leads of prospective

clients and, inter alia, their vehicle identification number (VIN) to be listed on the

warranty.

    42. During the conversation with Defendant referred to in Count I, she knew

Plaintiff owned a 2018 Chevrolet Silverado truck and thus, to have had that

knowledge, she knowingly used records that are to be kept private which

Defendant had no right to do.

    43.     Plaintiff believes and therefore avers that Defendant or her agents

knowingly and improperly obtained personal motor vehicle information of the

Plaintiff from unknown sources that was originally kept by the Commonwealth of

Pennsylvania relating to Plaintiff’s vehicles which was not used for any of the

statutory enumerated purposes and was used for illegal sales/telemarketing

leads.

    44.     Plaintiff believes and therefore avers that Defendant, in her quest to
      Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 18 of 26



promote and sell after market warranties, knowingly used Plaintiff’s personal

information which she had not right to possesses and disclosed it to various other

agents and thus she violated 18 U.S.C. § 2721 et seq. (“DPPA”) and Plaintiff’s

privacy.

      45.    Plaintiff believes and therefore avers that Defendant’s actions as

described herein were not for any legal purpose and thus manifest willful reckless

disregard of the DPPA by using private information in the promotion of

telemarketing      sales    to   Plaintiff   of   after   market   warranties/maintenance

agreements.

      46.    Plaintiff avers that the DPPA provides, inter alia, that a person who

knowingly obtains, discloses or uses personal information, from a motor vehicle

record, for a purpose not permitted under this 18 U.S.C. 2724(a) shall be liable to

the individual to whom the information pertains, who may bring a civil action in a

United States district court to, inter alia, seek statutory damages of $2500.00.

      47.    Plaintiff avers that the actions of the Defendant described herein this

Count make her liable under the DPPA to Plaintiff.

      WHEREFORE,           PLAINTIFF     requests This      Honorable   Court grant the

following:

      (a) statutory damages in the amount of Two Thousand Five Hundred Dollars

$2,500;

      (b) punitive damages upon proof of willful or reckless disregard of the law;

and

      (c) reasonable attorneys’ fees, should an attorney be required, and as well as
     Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 19 of 26



the costs of this action.




                    COUNT V - INVASION OF PRIVACY/SECLUSION

    48. All preceding and succeeding paragraphs are hereby incorporated as

though fully pleaded herein.

    49.    Plaintiff avers that Defendant, in her quest to make money in her

telemarketing campaigns, did not use “scrubbed” lists of phone numbers which

are free from cell phone numbers and also call phone numbers that are listed on

the federal “Do Not Call” registry.

    50. Defendant is a sophisticated telemarketer that acts volitionally, plays the

odds against getting caught for violations, ignores the rights of the Plaintiff as

well as others and seems to be undeterred despite having been knowingly and

willfully in violation of the law in numerous ways.

    51.    Given all the averments pleaded in this suit describing the illegal

activities of the Defendant, Plaintiff considers the methods of conducting

business and actions of the Defendant to be outrageous and highly offensive that

caused the Plaintiff anxiety, mental distress as well as loss of joy of life which

constitutes further injury in fact.

    52. Defendant, by engaging in the illegal behaviors described herein,

especially in light the specific legislation enacted by Congress, has thereby

manifested intentional, wanton, reckless conduct that exceeds the limits of gross

negligence which would absolutely be highly offensive to a reasonable person

and constitutes invasion of privacy/seclusion which U.S. Congress has affirmed
    Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 20 of 26



violates the intent of the TCPA.

    53. The U. S. Federal Third Circuit Court of Appeals has determined that

telemarketing calls as described herein constitute intrusion into seclusion.

    WHEREFORE Plaintiff demands judgment against Defendants in the amount

of Five Thousand Dollars ($5,000.00) plus the costs of this action.

                                          Respectfully submitted




                                          Robert D. Kline - Plaintiff pro se
                                          2256 Fairview Road
                                          McClure, PA 17841
                                          570-658-3448
     Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 21 of 26




                        CERTIFICATE OF COMPLIANCE


I certify that this filing complies with the provision of the Public Access Policy of
the Unified Judicial System of Pennsylvania; Case Records of the Appellate and
Trial Courts that require filing confidential information and documents differently
than non-confidential information and documents




                                          Robert D. Kline - Plaintiff pro se
                                          2256 Fairview Road
                                          McClure, PA 17841
                                          570-658-3448




                                  VERIFICATION

    The undersigned verifies that the statements he made in the foregoing
Plaintiff's Complaint are true and correct to the best of his knowledge, information
and belief. I understand that statements made there are subject penalties of 18
Pa. C. S. A. § 4904 relating to unsworn falsificatidfT)to.authorities.


                                                                                       rs»
                                                                                       ess
                                                                               "U
                                      Robert D. Kline - Plaintiff pro se
                                                                               v,,     *3
                                      2256 Fairview Road
                                      McClure, PA 17841                                 t
                                                                                       03
                                      570-658-3448                         V> ,         3
                                                                           o:
                                                                                70
September 3, 2020                                                          CD
                                                                                  ~<    m.
    Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 22 of 26




                          CERTIFICATE OF SERVICE


        On September 3, 2020, I Robert D. Kline, Plaintiff herein served a copy of
Plaintiffs Complaint on Defendant listed below via U. S. Mail, postage paid first
class addressed as follows:

Della Smith c/o
Protect My Car
570 Carillon Parkway, Ste. 300
Saint Petersburg, FL 33716




                                     Robert D. Kline - Plaintiff pro se
                                     2256 Fairview Road
                                     McClure, PA 17841
                                     570-658-3448




                                                                                     l~-3      •£
                                                                                     fj©
                                                                                      o»       “n
                                                                      :TS ;.Y1        c/>      TJ
                                                                             f'i      m
                                                                                      “O       4 • ,., - •
                                                                       r“' - • ’ •
                                                                                        i
                                                                                                   \
                                                                          "Vrt                  O
                                                                          O              ~X3    O v-:s
                                                                                         32     cz
                                                                          a: ^
                                                                                         3*
                                                                                         m
                                                                           gO'       ■
Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 23 of 26




       EXHIBIT
         B
Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 24 of 26
Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 25 of 26
Case 1:20-cv-02047-WIA Document 1 Filed 11/04/20 Page 26 of 26
